     Case 5:19-cv-03175-DDC-GEB Document 28 Filed 09/30/20 Page 1 of 14




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS

LORENZO M. JONES,                   )
                                    )
              Plaintiff,            )
                                    )
              v.                    )              Case No. 19-3175-DDC-GEB
                                    )
ANDREW PARKS, et al.,               )
                                    )
              Defendants.           )
                                    )

                            MEMORANDUM AND ORDER

       Plaintiff Lorenzo M. Jones, a state prisoner appearing pro se and in forma

pauperis, filed this civil rights complaint under 42 U.S.C. § 1983. This matter is before

the Court on Defendants’ Motion to Stay Proceedings, Including Status Conference (ECF

No. 27), wherein Defendants ask the Court to stay this case pending screening of

Plaintiff’s Complaint. Plaintiff also seeks the ability to issue a subpoena in his Motion

for Issuance of Subpoena (ECF No. 21).

       On November 19, 2019, the Court entered a Memorandum and Order (ECF No. 5)

finding that the proper processing of Plaintiff’s claims could not be achieved without

additional information from appropriate officials of the Lansing Correctional Facility in

Lansing, Kansas (“LCF”).1 Accordingly, the Court ordered the appropriate officials of

LCF to prepare and file a Martinez Report, noting once the report was received, the Court

could properly screen Plaintiff’s claims under 28 U.S.C. § 1915. At the direction of the


1
  See Martinez v. Aaron, 570 F.2d 317 (10th Cir. 1978); see also Hall v. Bellmon, 935 F.2d 1106
(10th Cir. 1991).
                                              1
        Case 5:19-cv-03175-DDC-GEB Document 28 Filed 09/30/20 Page 2 of 14




Court, counsel for the Kansas Department of Corrections (“KDOC”) filed the Martinez

Report (ECF No. 18), and Defendants filed an Answer (ECF No. 24).

         On September 15, 2020, the Court entered an Order and Notice of Hearing (ECF

No. 26), setting this matter for a status conference on October 8, 2020. Defendants then

filed their motion to stay this case, including the status conference, to allow the Court to

screen Plaintiff’s Complaint after submission of the Martinez Report. For the reasons set

forth below, the Court GRANTS the motion to stay this case (ECF No. 27) and will now

screen Plaintiff’s Complaint.

I. Nature of the Matter Before the Court

         The facts alleged in Plaintiff’s Complaint and the Court’s screening standards are

set forth in detail in the Court’s Memorandum and Order at ECF No. 5. Although

Plaintiff is currently incarcerated at the El Dorado Correctional Facility (“EDCF”), the

claims giving rise to his Complaint occurred during his incarceration at LCF. Plaintiff’s

claims can be summarized as follows: Plaintiff claims defendant Andrew Parks, the Unit

Team Head at LCF, violated Plaintiff’s right to be free from cruel and unusual

punishment in violation of the Eighth Amendment when he denied the doctor’s order to

bring Plaintiff in for surgery on August 18, 2018. Plaintiff also claims defendant Gina

Howlett, a Unit Team Manager at LCF, refused to comply with his stair restriction which

constituted “depraved indifference gross medical negligence.”2




2
    The Court dismissed Corizon as a defendant. (ECF No. 11.)
                                                2
     Case 5:19-cv-03175-DDC-GEB Document 28 Filed 09/30/20 Page 3 of 14




II. Discussion

        1. Medical Claim Regarding Surgery

        Plaintiff alleges Defendant Parks violated the Eighth Amendment when he denied

Plaintiff’s doctor-ordered hernia surgery. The Eighth Amendment guarantees a prisoner

the right to be free from cruel and unusual punishment. “[D]eliberate indifference to

serious medical needs of prisoners constitutes the ‘unnecessary and wanton infliction of

pain’ . . . proscribed by the Eighth Amendment.”3

        The “deliberate indifference” standard includes both an objective and a subjective

component.4 In the objective analysis, the deprivation must be “sufficiently serious,” and

the inmate must show the presence of a “serious medical need,” that is “a serious illness

or injury.”5 A serious medical need includes “one that has been diagnosed by a physician

as mandating treatment or one that is so obvious that even a lay person would easily

recognize the necessity for a doctor’s attention.”6 Plaintiff has alleged a serious medical

need.

        “The subjective component is met if a prison official knows of and disregards an

excessive risk to inmate health or safety.”7 In measuring a prison official’s state of mind,




3
  Estelle v. Gamble, 429 U.S. 97, 104 (1976) (citation omitted).
4
  Martinez v. Garden, 430 F.3d 1302, 1304 (10th Cir. 2005) (citation omitted).
5
  Estelle, 429 U.S. at 104, 105; Farmer v. Brennan, 511 U.S. 825, 834 (1994), Martinez, 430
F.3d at 1304 (citation omitted).
6
   Martinez, 430 F.3d at 1304 (quoting Sealock v. Colorado, 218 F.3d 1205, 1209 (10th Cir.
2000)).
7
  Id. (quoting Sealock, 218 F.3d at 1209).
                                             3
      Case 5:19-cv-03175-DDC-GEB Document 28 Filed 09/30/20 Page 4 of 14




“the official must both be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he must also draw the inference.”8

       According to Plaintiff, Defendant Parks “denied the doctor’s order to bring [him]

in on 8-18-18 to Providence to have major surgery causing major organs to get entangled

in [his] hernia causing great pain.” (ECF No. 1, at 4.) Plaintiff also claims Defendant

Parks “is the Head Unit Team of the clinic and makes the final decisions.” Id. at 1.

       The Martinez Report9 indicates Plaintiff was not scheduled for surgery on August

18, 2018. The Martinez Report provides in part as follows:

               On July 12, 2017, Plaintiff was seen in a nurse visit with the
       complaint that he had a “bulge of the right side of his groin and hard to go
       the bathroom.” Plaintiff reported onset was June 12, 2017. See Exhibit B
       (Medical Records of Lorenzo Jones) at pp. 1–4.
               Plaintiff was seen for a follow up visit on August 9, 2017 and was
       diagnosed with a right inguinal hernia. He was counselled extensively on
       lifestyle and activity modification and informed to return to the clinic if
       there was any worsening or no improvement. An abdominal truss was also
       requested, approved and ordered. Restrictions with regard to living unit
       assignments were entered limiting placement to one flight of stairs and
       bottom bunk only. Ex. B at pp. 5–12.
               Plaintiff returned to the clinic on September 21, 2018 for follow up
       with regard to the hernia. It was noted that Plaintiff was not wearing the
       truss that he had been given on August 16, 2017.10 Plaintiff was instructed
       to hold the inguinal area whenever he felt a cough or sneeze occurring and
       understood that he was to come to the clinic for acute reevaluation if he
       developed acute, severe pain. Ex. B at pp. 13–15. An outpatient request was

8
  Id. at 1305 (quoting Riddle v. Mondragon, 83 F.3d 1197, 1204 (10th Cir. 1996)).
9
  The Martinez report developed as a means “to ascertain whether there is a factual as well as a
legal basis for [a] prisoner’s claims.” Gee v. Estes, 829 F.2d 1005, 1007 (10th Cir. 1987). The
report “is treated like an affidavit, and the court is not authorized to accept the factual findings of
the prison investigation when the plaintiff has presented conflicting evidence.” Hall v. Bellmon,
935 F.2d 1106, 1111 (10th Cir. 1991) (citing Sampley v. Ruettgers, 704 F.2d 491, 493 n. 3 (10th
Cir. 1983)).
10
    The records show that the truss was approved on August 16, 2017. The Utilization
Management Progress Note dated August 23, 2017, shows that the truss was “placed on order
from McKesson pending arrival.” (ECF No. 18–2, at 11–12.)
                                                  4
     Case 5:19-cv-03175-DDC-GEB Document 28 Filed 09/30/20 Page 5 of 14




      placed for a surgical evaluation and follow up for hernia repair. Ex. B at p.
      16. On September 25, 2018, an appointment was made with Dr. Lee
      Ludwig for a general surgery consultation on October 11, 2018 at his
      Leavenworth office. Ex. B at p. 17.
              On October 16, 2018, a utilization management request for
      outpatient surgery was submitted as Dr. Ludwig had recommended repair
      of the hernia. This request was approved on October 25, 2018. Ex. B at pp.
      21–22.
              On May 15, 2019, Plaintiff returned to the clinic for a chronic care
      visit and was seen for follow up for hernia belt and hernia surgery as well
      as a stair restriction and medical shoes. Plaintiff was informed that the
      surgery had been approved since October of 2018. The nurse reported that
      the surgery was in the appointment process and Plaintiff was instructed to
      look for out call list in the next two to four weeks. An appliance request for
      a hernia belt was submitted and Plaintiff was instructed to avoid limiting
      [sic] or straining over 20 pounds weight as well as strenuous activities.
      Plaintiff was also informed that a stair restriction was in place and did not
      need to be renewed for the next six months. The restriction limited living
      unit assignments to one flight of stairs and bottom bunk only. Ex. B at pp.
      23–30.
              On May 30, 2019, Plaintiff attended a nurse visit complaining that
      he had not had a bowel movement in weeks. Plaintiff indicated that he had
      a history of constipation. Plaintiff’s abdomen was soft but not tender or
      distended and the bowel sounds were normoactive in all four quadrants.
      Plaintiff reported no pain and the physical assessment was reported as
      unremarkable. A bottle of mag citrate was provided to Plaintiff who was
      informed to contact medical if symptoms developed or worsened. Ex. B at
      pp. 31–34.
              There is no record of any further medical treatment provided at LCF
      with regard to the hernia or related symptoms prior to Plaintiff’s transfer on
      June 12, 2019.

(ECF No. 18–7, at 2–4.)

      In his Affidavit, Defendant Parks maintains he was not informed that Plaintiff was

scheduled to have surgery in August of 2018, and he did not deny any order or request to

transport Plaintiff to surgery on August 18, 2018.          (ECF No. 18–4.)        Aleycia

McCullough, Corizon Health’s Health Services Administrator at LCF, states in her

affidavit that she reviewed Plaintiff’s chart and found he was never scheduled for hernia

                                            5
     Case 5:19-cv-03175-DDC-GEB Document 28 Filed 09/30/20 Page 6 of 14




surgery in 2018 or 2019 while housed at LCF. (ECF No. 18–3.)

       In his August 11, 2020 response, Plaintiff alleges on October 16, 2018, Dr. Lee

Ludwig recommended hospitalization for surgical repair of Plaintiff’s hernia, and the

KDOC approved the hospital transfer on October 25, 2018. (ECF No. 20 at 2). Plaintiff

further alleges he has not received the surgery to date. (Id.) Plaintiff refers to Exhibit B

to the Martinez Report as support.

       The Martinez Report shows on October 16, 2018, a utilization management

request for outpatient surgery was submitted as Dr. Ludwig recommended repair of the

hernia; the request was approved on October 25, 2018. On May 15, 2019, Plaintiff was

informed that the surgery had been approved since October of 2018, it “was in the

appointment process,” and Plaintiff was instructed to look for an out call list in the next

two to four weeks. Plaintiff did not receive hernia surgery prior to his transfer to EDCF

on June 12, 2019, and as noted above, did not receive the surgery prior to the date of his

filed response on August 11, 2020.

       The Martinez Report focuses on Plaintiff’s allegation that his hernia surgery was

“scheduled” on “August 18, 2018.” However, Plaintiff referenced the wrong date and

was confused about the status of his surgery and whether it was scheduled or approved.

Nevertheless, the Court is not convinced at this stage that Plaintiff cannot amend this

claim to allege a plausible claim for relief. Therefore, the Court will grant Plaintiff an

opportunity to amend if his claim survives dismissal based on failure to exhaust.

       2. Claim Regarding Stair Restriction

       Plaintiff alleges Defendant Howlett is the Unit Team Manager of C-1 Seg, and she

                                             6
      Case 5:19-cv-03175-DDC-GEB Document 28 Filed 09/30/20 Page 7 of 14




instructed officers to place Plaintiff on the second tier despite his stair restriction.

Plaintiff claims Defendant Howlett refused to comply with Plaintiff’s stair restriction, but

the Martinez Report shows his assignments were in compliance with the restriction to one

flight of stairs.

        The Martinez Report indicates Defendant Howlett placed Plaintiff in cells located

on the second floor of the cellhouse. Because these cells were only one flight of stairs

from the main floor of the cellhouse, the assignments complied with Plaintiff’s medical

restrictions.11

        Plaintiff responds by stating common sense should dictate that anyone who cannot

climb a short step-ladder to a top bunk should not be climbing one flight of stairs. (ECF

No. 20, at 2.) However, Plaintiff has not refuted the fact that Defendant Howlett was

following the stair restriction in place for Plaintiff while he was housed at LCF.

Plaintiff’s claim that Defendant Howlett failed to follow his stair restrictions when

placing him in his cell assignments is subject to dismissal for failure to state a claim.

Therefore, Plaintiff is directed to show good cause why this claim should not be

dismissed.

        3. Exhaustion

        In his Complaint, Plaintiff alleges he filed a personal injury claim with KDOC.

(ECF No. 1, at 7.) The Martinez Report states there is no record of Plaintiff fully


11
   See ECF No. 18–5 (Affidavit of Gina Howlett); see also ECF No. 18–3 (Affidavit of Aleycia
McCullough, LCF Health Services Administrator, declaring that Plaintiff’s medical classification
was changed on August 9, 2017, to limit his living unit assignments to bottom bunk only and one
flight of stairs, and that the assignment remained in place while Plaintiff was at LCF).
                                               7
     Case 5:19-cv-03175-DDC-GEB Document 28 Filed 09/30/20 Page 8 of 14




addressing his claims through the inmate grievance or property claim procedures. “There

is no record of Plaintiff filing an appeal of any grievance between January 1, 2017 and

December 31, 2019 nor any record of a property claim filed by Plaintiff alleging a

personal injury between January 1, 2017 to December 31, 2019.” (ECF No. 18–7, at 5)

(citing Exhibit F, Affidavit of Doug Burris). In their Answer, Defendants assert the

affirmative defense of failure to exhaust, stating Plaintiff’s “claims are barred by the

Prison Litigation Reform Act, 42 U.S.C. § 1997e(a), because he failed to exhaust his

available administrative remedies.” (ECF No. 24, at 3.)

       An inmate is required by the Prison Litigation Reform Act (“PLRA”) to exhaust

all available prison administrative remedies before filing a complaint in federal court.

Section 1997e(a) expressly provides:

       No action shall be brought with respect to prison conditions under section
       1983 of this title, or any other Federal law, by a prisoner confined in any
       jail, prison, or other correctional facility until such administrative remedies
       as are available are exhausted.12

“Congress enacted § 1997e(a) to reduce the quantity and improve the quality of prisoner

suits; to this purpose, Congress afforded corrections officials time and opportunity to

address complaints internally before allowing the initiation of a federal case.”13 This

exhaustion requirement “is mandatory, and the district court [is] not authorized to

12
    42 U.S.C. § 1997e(a); see also Little v. Jones, 607 F.3d 1245, 1249 (10th Cir. 2010) (stating
that under the PLRA “a prisoner must exhaust his administrative remedies prior to filing a
lawsuit regarding prison conditions in federal court”) (citations omitted).
13
   Porter v. Nussle, 534 U.S. 516, 524–25 (2002) (citation omitted); see also Jones v. Bock, 549
U.S. 199, 219 (2007) (stating that “the benefits of exhaustion include allowing a prison to
address complaints about the program it administers before being subjected to suit, reducing
litigation to the extent complaints are satisfactorily resolved, and improving litigation that does
occur by leading to the preparation of a useful record”) (citations omitted).
                                                8
     Case 5:19-cv-03175-DDC-GEB Document 28 Filed 09/30/20 Page 9 of 14




dispense with it.”14 A prison or prison system’s regulations define the steps a prisoner

must take to properly exhaust administrative remedies and a prisoner “may only exhaust

by properly following all of the steps laid out” therein.15 “An inmate who begins the

grievance process but does not complete it is barred from pursuing a § 1983 claim under

[the] PLRA for failure to exhaust his administrative remedies.”16 “The level of detail

necessary in a grievance to comply with the grievance procedures will vary from system

to system and claim to claim, but it is the prison’s requirements, and not the PLRA, that

define the boundaries of proper exhaustion.”17

       In a suit governed by the PLRA, failure to exhaust is an affirmative defense and

the defendant has the burden of proof regarding exhaustion of administrative remedies.18

The issue of Plaintiff’s failure to exhaust his available administrative remedies prior to

filing his lawsuit must be determined before reaching the merits of his lawsuit.19

       As this Court has previously found, there are two distinct avenues of

administrative exhaustion established under Kansas law.            The first is found in the

regulations at Article 15, Chapter 44 of the Kansas Administrative Regulations.20 This

set of regulations directs inmate grievances, including:


14
   Beaudry v. Corrections Corp. of Am., 331 F.3d 1164, 1167 n. 5 (10th Cir. 2003), cert. denied,
540 U.S. 1118 (2004); Little, 607 F.3d at 1249.
15
   Little, 607 F.3d at 1249 (citing Woodford v. Ngo, 548 U.S. 81, 90 (2006)).
16
   Jernigan v. Stuchell, 304 F.3d 1030, 1032 (10th Cir. 2002) (citation omitted).
17
   Jones, 549 U.S. at 218.
18
   Roberts v. Barreras, 484 F.3d 1236, 1241 (10th Cir. 2007).
19
   Little, 607 F.3d at 1249 (“unexhausted claims cannot be brought in court”) (citation omitted);
see also Jernigan, 304 F.3d at 1032 (an inmate who does not complete the grievance process is
barred from pursuing a §1983 claim).
20
   Lewis v. Carrell, No. 12-CV-3112-DC-JPO, 2015 WL 413640, at *2–3 (D. Kan. Jan. 30,
2015).
                                               9
     Case 5:19-cv-03175-DDC-GEB Document 28 Filed 09/30/20 Page 10 of 14




        ‘a broad range of matters that directly affect the inmate, including’
        complaints about policies and conditions of imprisonment, actions of
        employees and other inmates, and incidents occurring within the facility.
        Kan. Admin. Regs. § 44–15–101a(d)(1)(A)–(B). As the Court previously
        determined, this regulation applies to a constitutional claim such as the one
        asserted here, where the conduct complained of stems from “actions by
        employees” of the prison facility. Id. § 44–15–101a(d)(1)(B).21

“The second avenue is governed by the regulations in Article 16 of Chapter 44 of the

Kansas Administrative Regulations.”22 Kan. Admin. Regs. § 44–16–104a applies to

claims for personal injury and provides: “(a) Each inmate claim for personal injury shall

be submitted to the [prison] facility and [the] secretary of corrections within 10 calendar

days of the claimed personal injury.”23

        The Kansas Court of Appeals has explained the two sets of regulations found in

Articles 15 and 16 are “separate and distinct” from one another.24 Indeed, the regulation

“expressly provides: ‘The grievance procedure [in article 15] shall not be used in any way

as a substitute for, or as part of, the . . . property loss or personal injury claims procedure

[in Article 16] . . .’”25

        The District of Kansas in the case of Conley addressed defendants’ argument that

plaintiff failed to file a personal injury claim in a § 1983 case, and noted while case law

establishes exhaustion of Article 15’s procedures alone is not sufficient for a plaintiff to


21
   Id.
22
   Id. at *3.
23
   Id. (citing Kan. Admin. Regs. § 44–16–104a).
24
   Id. (citing Redford v. Kan. ex rel. Dep’t of Corr., 295 P.3d 1054, 2013 WL 781102, at *6
(Kan. Ct. App. Mar. 1, 2013 (unpublished table decision)).
25
   Id. (quoting Kan. Admin. Regs. § 44–15–101a(d)(2); see also Sharrock v. Stephens, No. 10–
CV–3210–CM/SAC, 2011 WL 5526444, at *1 (D. Kan. Nov. 14, 2011) (“Importantly, the
requirements in [§ 44–16–104a] apply regardless of whether the inmate pursues a grievance
pursuant to § 44–15–101.”).
                                              10
     Case 5:19-cv-03175-DDC-GEB Document 28 Filed 09/30/20 Page 11 of 14




assert a personal injury claim, the Court “had not located any authority requiring an

inmate to exhaust both the requirements of Article 15 and Article 16 before asserting a

§ 1983 claim based on an alleged violation of an inmate’s constitutional rights” and

declined to invent such a requirement.26 However, the Court did find exhaustion under

§ 44–15–101 was necessary for plaintiff’s § 1983 claim.27          The Court found where

plaintiff asserted a § 1983 claim for failure to provide proper dental care, plaintiff’s claim

constituted a complaint about the conditions of his imprisonment and the actions of

employees, which requires exhaustion under Kan. Admin. Regs. § 44–15–101.28

Likewise, the Court in Nunez stated “an inmate who wishes to pursue both a personal

injury claim and a § 1983 claim must comply with two distinct sets of administrative

procedures even if he bases his claims on a single act.”29 The Court held “Article 15 of

the KDOC regulations covers the administrative procedures that must proceed a § 1983

claim.”30

       In response to this concern, Plaintiff filed his motion seeking to subpoena Lindsey

Wildermuth—whom Plaintiff references as a former KDOC employee—regarding

Plaintiff’s submission of a personal injury claim.         (Pl.’s Motion, ECF No. 21–1.)

Plaintiff claims Wildermuth is a witness to Plaintiff’s “attempt of administrative remedy

exhaustion, specifically—the Personal Injury Claim witness submitted on behalf of


26
   Conley v. Pryor, No. 11–3200–DDC–KGS, 2015 WL 413638, at *14 (D. Kan. Jan. 30, 2015).
27
   Id.
28
   Id.
29
   Nunez v. Heimgartner, Case No. 15–3259–EFM–DJW, 2017 WL 2264466, at *5 (D. Kan.
May 24, 2017) (citation omitted).
30
   Id. at *6 (citation omitted).
                                             11
     Case 5:19-cv-03175-DDC-GEB Document 28 Filed 09/30/20 Page 12 of 14




Plaintiff’s Claim.” Id. Plaintiff states the Personal Injury Claim was “suspiciously

removed” from KDOC’s records after the submission of his Complaint. Id. But the

KDOC’s Internal Management Policy and Procedure Section 01-118D provides all

personal injury claims “shall be made under oath and notarized.”31 Therefore, the Court

will GRANT Plaintiff’s Motion for Issuance of Subpoena (ECF No. 21–1) to the extent

the Court will direct the KDOC to supplement the Martinez Report with an affidavit from

Lindsey Wildermuth.

       Although Plaintiff alleges he filed a personal injury claim, he does not claim he

followed the grievance procedures in Kan. Admin. Regs. § 44–15–101. For Kansas state

prisoners, the administrative remedies require the inmate to seek an informal resolution

with personnel who work with the inmate on a daily basis.32 If the informal resolution is

unsuccessful, the inmate must progress through a three-level process which includes

submitting a grievance report form to (1) the appropriate unit team member, (2) the

warden of the facility, and (3) the office of the secretary of corrections.33 The procedure

to follow at each level is described in detail in Kan. Admin. Regs. § 44–15–102.

       Given the above, the Court will permit the parties an opportunity to address

whether Plaintiff has fully exhausted his administrative remedies prior to bringing this

action under § 1983.


31
   The KDOC’s Internal Management Policy and Procedure Section 01-118D also states that
“[e]very offender shall report any personal injury or medical problem immediately, according to
procedures established by written order of the warden/superintendent.” See
https://www.doc.ks.gov/kdoc-policies/AdultIMPP/Chapter1 (last visited Sept. 24, 2020).
32
   K.A.R. § 44–15–101(b).
33
   K.A.R. § 44–15–101(d).
                                              12
       Case 5:19-cv-03175-DDC-GEB Document 28 Filed 09/30/20 Page 13 of 14




        4. Additional Claims in Plaintiff’s Response

        In his Response to the Martinez report, Plaintiff also asks the Court to strike

Exhibit A to the Martinez Report, consisting of his KASPER Profile. Plaintiff suggests

this information is irrelevant and slanderous because it includes information regarding his

conviction and prison disciplinary reports. However, the exhibit shows when and where

Plaintiff was incarcerated within the KDOC facilities, and therefore is relevant for that

purpose.

        Plaintiff also asks for a copy of his Complaint. The Court will direct the Clerk to

provide Plaintiff with such a copy.        Plaintiff suggests he will seek to amend his

Complaint to add KDOC counsel as a defendant, arguing she provided fraudulent

information by submitting the affidavit of “Andy Parks.” Plaintiff claims Defendant’s

name is “Andrew Parks” and therefore “Andy Parks” is not a party or witness to this

case. Plaintiff also seeks to strike the affidavit. Plaintiff’s request to strike the affidavit

or to add counsel as a defendant is denied. There is nothing to suggest Andy Parks is not

the same party Plaintiff named in his Complaint. Parks attests in his Affidavit that he has

been employed at LCF for sixteen years, and that he was the Unit Team Manager

assigned to the clinic at LCF during the relevant timeframe. (ECF No. 18–4.)

III.    Conclusions

        As discussed above:

        IT IS THEREFORE ORDERED that Defendants’ Motion to Stay Proceedings,

Including Status Conference (ECF No. 27) is GRANTED to the extent that the Court

will continue the status conference formerly scheduled for October 8, 2020 until further

                                              13
    Case 5:19-cv-03175-DDC-GEB Document 28 Filed 09/30/20 Page 14 of 14




order of the Court.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Subpoena (ECF No.

21–1) is GRANTED to the extent that the Court will direct the KDOC to supplement the

Martinez Report with an affidavit from Lindsey Wildermuth.

       IT IS FURTHER ORDERED that Plaintiff shall have until October 26, 2020, in

which to show good cause why his claims against Defendant Howlett should not be

dismissed for failure to state a claim. Failure to show good cause by this deadline may

result in dismissal of this claim without further notice.

       IT IS FURTHER ORDERED that Plaintiff and Defendants must submit any

briefs or motions dealing with Plaintiff’s exhaustion of administrative remedies by not

later than October 26, 2020.

       IT IS FURTHER ORDERED that the KDOC is directed to supplement the

Martinez Report with an affidavit from Lindsey Wildermuth by October 14, 2020.

       IT IS FURTHER ORDERED that the Clerk is directed to send Plaintiff a copy

of his Complaint (ECF No. 1).

       IT IS SO ORDERED.

       Dated September 30, 2020, at Wichita, Kansas.



                                           s/ Gwynne E. Birzer
                                           GWYNNE E. BIRZER
                                           United States Magistrate Judge




                                              14
